UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4127



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES DONALD MATHES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00062-JRS)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Debra D. Corcoran, Richmond, Virginia, for Appellant. Brian Ronald
Hood, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, James Donald Mathes was found

guilty of possession of child pornography.          He was sentenced to

fifty months in prison.      On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there were no meritorious grounds for appeal, but questioning

whether trial counsel provided effective assistance of counsel.

Mathes has filed a supplemental brief, providing further details

and allegations concerning the alleged ineffective assistance. The

Government elected not to file a responsive brief.            Finding no

error, we affirm.

           An ineffective assistance of counsel claim is generally

not cognizable on direct appeal, but should instead be asserted in

a post-conviction motion under 28 U.S.C. § 2255 (2000). See United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).        However,

we have recognized an exception to the general rule when “it

‘conclusively appears’ from the record that defense counsel did not

provide effective representation.”        Id.   Because the record does

not   conclusively   establish   that    counsel   was   ineffective,   we

conclude that Mathes’ claim is not cognizable on appeal.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. Accordingly, we affirm the judgment of the district court.

This court requires that counsel inform her client, in writing, of


                                 - 2 -
his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument, because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 3 -